UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4562


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TITUS TERRELL GRADY, a/k/a Hell Rell,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:12-cr-00127-D-1)


Submitted:   January 27, 2014             Decided:   January 31, 2014


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Titus       Terrell      Grady     pleaded         guilty,    pursuant          to    a

written plea agreement, to conspiracy to distribute and possess

with   intent        to      distribute     100      grams    or     more    of     heroin,         in

violation       of      21    U.S.C.     § 846       (2012).         The    district          court

calculated Grady’s Guidelines range under the U.S. Sentencing

Guidelines Manual (2012) at 262 to 327 months’ imprisonment and

sentenced Grady to 312 months’ imprisonment.                           On appeal, Grady’s

counsel    has       filed     a   brief    pursuant         to    Anders    v.     California,

386 U.S. 738      (1967),    stating        that      there    are     no     meritorious

issues     for       appeal,       but     questioning            whether     the      312-month

sentence is reasonable.                 The Government has moved to dismiss the

appeal    of       Grady’s     sentence     based      on     the    waiver       of    appellate

rights included in the plea agreement.                            We dismiss in part and

affirm in part.

               A    defendant      may     waive     the     right    to    appeal       if    that

waiver is knowing and intelligent.                       United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                         Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during a plea colloquy performed in accordance

with   Fed.        R.     Crim.    P.    11,     the     waiver      is     both       valid    and

enforceable.              United   States       v.     Johnson,      410 F.3d 137,    151

(4th Cir. 2005).              Whether a defendant validly waived his right



                                                 2
to appeal is a question of law that this court reviews de novo.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

            Our review of the record leads us to conclude that

Grady knowingly and voluntarily waived the right to appeal his

312-month sentence.         We therefore grant the Government’s motion

to dismiss and dismiss the appeal of Grady’s sentence.                       Although

Grady’s    appeal      waiver   insulates       his    sentence     from    appellate

review,    the     waiver   does     not       prohibit    our     review    of     his

conviction pursuant to Anders.                 In accordance with Anders, we

have reviewed the remainder of the record in this case and have

found no meritorious issues for appeal.                    We therefore affirm

Grady’s conviction and dismiss the appeal of his sentence.

            This    court   requires       that    counsel    inform       Grady,    in

writing,   of    the    right   to   petition      the    Supreme    Court    of    the

United States for further review.                     If Grady requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Grady.

            We dispense with oral argument because the facts and

legal   contentions      are    adequately       presented    in    the     materials




                                           3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     4